DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bath et al (US 2016/0310691), hereinafter Bath.
Regarding claim 1, Bath discloses a fluid control device (Fig. 9A) comprising:
a suction port (Fig. 11a: 4020in);
an exhaust port (Fig. 11b: 4020ou);
a fan unit including a fan and a fan case in which the fan is housed (Fig. 11C: blower 4141;
a controller to control driving of the fan (paragraph 294, pressure generator under control of therapy controller (424)), paragraph 296, pressure generator is blower 4142);
a case (Fig. 5a: 4010 external housing) including:
a first air blowing chamber in communication with outside through the suction port (Fig. 11a-11nC1, paragraph 299, the housing is divided into 2 chambers);
a second air blowing chamber in which the fan unit is housed (Figs. 11a-11n: 4020C2, paragraph 299); and
a communication path through which the first air blowing chamber and the second air blowing chamber are in communication with each other (Fig. flow plate 4020fp has flow tubes 4020ft which allow air to flow into the blower chamber from the first chamber, paragraph 299, fig. 11c); and
a differential pressure sensor (paragraphs 299, 303) to sense a differential pressure between a pressure inside the first air blowing chamber and a pressure inside the second air blowing chamber (paragraph 303, flow sensor measure the drop between the first chamber and the second chamber); wherein the fluid control device is configured such that when the fan is driven gas is fed from the suction port through the first air blowing chamber and into the second air blowing chamber, and the gas is suctioned from inside the second air blowing chamber into the fan unit. (paragraph 299, Fig. 11C, the second chamber delivers the flow of air to the blower 4142 through the blower inlet)

Regarding claim 10, Bath discloses a continuous positive airway pressure device (fig. 1a: 4000, paragraph 15, paragraph 579) comprising:
the fluid control device according to claim 1; 
a mask (Fig 1a: 3000 paragraph 20); and 
a tube connecting the fluid control device to the mask. (Fig. 1a: 4170)

Regarding claims 2 and 11, Bath discloses the fluid control device of claim 1 and the continuous positive airway pressure device of claim 10 and Bath further teaches wherein the differential pressure sensor is configured to sense the differential pressure between the pressure inside the first air blowing chamber and the pressure inside the second air blowing chamber (Bath paragraph 303);
the pressure inside the first air blowing chamber is obtained by a first pressure sensor to sense the pressure inside the first air blowing chamber (Bath paragraph 303, Fig. 11o flow sensor ports couple to a flow transducer); and
the pressure inside the second air blowing chamber is obtained by a second pressure sensor to sense the pressure inside the second air blowing chamber. (paragraph 303, flow sensor ports 4020sp, Fig. 11o)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-9, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bath et al (US 2016/0310691), hereinafter Bath in view of Truitt et al (US Pat. No. 6,644,311), hereinafter Truitt.
Regarding claims 3 and 12, Bath teaches the fluid control device of claim 1 and the continuous positive airway pressure device of claim 10, and but Bath is silent as to control of the speed of the fan.
However, Truitt teaches a fluid control device (Fig. 3, Fig. 4, Col. 3: lines 47-64) comprising:
a suction port (Fig. 4: 86);
an exhaust port (Fig. 5: 90, Col. 5: lines 27-18);
a fan unit (Col. 5: lines 1-5) including a fan (Fig. 4: 52) and a fan case (fig. 4: 12) which the fan is housed (Fig. 5: 12);
a controller to control driving of the fan (Controller 38, Col. 2: lines 38-45);
wherein the controller is configured or programmed to:
control a rotation speed of the fan to be increased when the differential pressure is positive relative to a prescribed value (Col. 2: lines 49-51, Col. 5: lines 51-55, Col. 6: lines 55-60); and 
control the rotation speed of the fan to be decreased when the differential pressure is negative relative to the prescribed value. (Col. 2: lines 49-51, Col. 5: lines 51-55, Col. 6: lines 55-60)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified Bath to include controlling the rotation speed of the fan based on the differential pressure as taught by Truitt, in order to distinguish between inspiratory and expiratory phases and deliver the appropriate pressures. (Col. 5: lines 55-60)

Regarding claims 4 and 13, Bath teaches the fluid control device of claim 1 and the continuous positive airway pressure device of claim 10, and but does not teaches determining the respiration state of the patient. 
However, Truitt teaches a fluid control device (Fig. 3, Fig. 4, Col. 3: lines 47-64) comprising:
a suction port (Fig. 4: 86);
an exhaust port (Fig. 5: 90, Col. 5: lines 27-18);
a fan unit (Col. 5: lines 1-5) including a fan (Fig. 4: 52) and a fan case (fig. 4: 12) which the fan is housed (Fig. 5: 12);
a controller to control driving of the fan (Controller 38, Col. 2: lines 38-45);
wherein the controller is configured and programmed to:
determine that a respiration state of a patient connected to the exhaust port is an inhalation state when the differential pressure is positive relative to a prescribed value (Col. 2: lines 49-51, Col. 5: lines 51-55, Col. 6: lines 55-60); and
determine that the respiration state of the patient connected to the exhaust port is an exhalation state when the differential pressure is negative relative to the prescribed value. (Col. 2: lines 49-51, Col. 5: lines 51-55, Col. 6: lines 55-60)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified Bath to determining the respiration state of the patient based on the differential pressure as taught by Truitt, in order to distinguish between inspiratory and expiratory phases and deliver the appropriate pressures. (Col. 5: lines 55-60)

Regarding claims 5 and 14, Bath teaches the fluid control device of claim 1 and the continuous positive airway pressure device of claim 10, and Bath further teaches a control chamber being located adjacent to the first air blowing chamber and the second air blowing chamber (Fig. 5a, PCBA 4202 is located adjacent blower 4020, the examiner notes that the pressure sensor ports connect to a transducer which is likely to be located on the PCBA)
the first pressure sensing portion is defined by a first pressure sensing hole provided in a dividing wall between the first air blowing chamber (Figs. 11n and 11o pressure sensing ports 4020sp open through top wall of 4020, paragraph 303), the first pressure sensing hole being opening toward the first air blowing chamber (Fig. 11o); and
the second pressure sensing portion is defined by a second pressure sensing hole provided in a dividing wall (Figs. 11n and 110, pressure sensing ports 4020sp open through top wall, paragraph 303), the second pressure sensing hole being opened toward the second air blowing chamber (Fig. 11o, paragraph 303)
Bath does not explicitly teach a case includes a control chamber in which the controller is housed, the control chamber being located adjacent to the first air blowing chamber rand the second air blowing chamber. 
However, Truitt teaches a fluid control device (Fig. 3, Fig. 4, Col. 3: lines 47-64) comprising:
a suction port (Fig. 4: 86);
an exhaust port (Fig. 5: 90, Col. 5: lines 27-18);
a fan unit (Col. 5: lines 1-5) including a fan (Fig. 4: 52) and a fan case (fig. 4: 12) which the fan is housed (Fig. 5: 12);
a controller to control driving of the fan (Controller 38, Col. 2: lines 38-45);
wherein the case includes a control chamber in which the controller is housed (Truitt, Fig. 3:38), the control chamber being located adjacent to the first air blowing chamber and the second air blowing chamber; (Truitt Col. 7: lines 41-45)
it would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified Bath to have the control chamber adjacent to the first blowing chamber and the second blowing chamber as taught by Truitt as this would provide an easy connection of the differential pressure transducer to the sensor ports. 

Regarding claims 6 and 15, Bath and Truitt teaches the fluid control device according to claim 5 and the cpap device according to claim 14, and Bath in view of Truitt further teaches wherein the first pressure sensing hole is opened in a direction orthogonal or substantially orthogonal to a direction in which the suction port is opened; (Bath Fig.  11n) and
the second pressure sensing hole is opened in a direction orthogonal or substantially orthogonal to a direction in which the communication portion is opened. (Bath Fig.  11n)

Regarding claims 7 and 16, Bath teaches the fluid control device of claim 1 and the continuous positive airway pressure device of claim 10, and Bath further teaches wherein 
the controller is configured or programmed to:
convert the differential pressure into a flow rate of the fluid (Paragraphs 324, 325)
However, Bath does not explicitly state using the differential pressure to control the fan based on the flow rate.
Truitt teaches a fluid control device (Fig. 3, Fig. 4, Col. 3: lines 47-64) comprising:
a suction port (Fig. 4: 86);
an exhaust port (Fig. 5: 90, Col. 5: lines 27-18);
a fan unit (Col. 5: lines 1-5) including a fan (Fig. 4: 52) and a fan case (fig. 4: 12) which the fan is housed (Fig. 5: 12);
a controller to control driving of the fan (Controller 38, Col. 2: lines 38-45);
wherein the controller is configured to:
convert the differential pressure into a flow rate of the fluid (Col. 6: lines 39-43); and 
control the fan based on the flow rate. (Col. 6: lines 45-49)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified Bath to determining the respiration state of the patient based on the differential pressure as taught by Truitt, in order to distinguish between inspiratory and expiratory phases and deliver the appropriate pressures. (Col. 5: lines 55-60)

Regarding claims 8 and 17, Bath in view of Truitt teaches the fluid control device of claim 7 and the continuous positive airway pressure device of claim 16, and Truitt further teaches wherein the controller is configured or programmed to:
estimate an exhalation timing based on the flow rate (Col. 6: lines 55- 60 distinguishes between inspiratory and expiratory phase); and control the fan in accordance with the exhalation timing to change a pressure of the fluid. (Col 6: lines 57-60, delivers appropriate EPAP pressure)

Regarding claims 9 and 18, Bath in View of Truitt teaches the fluid control device of claim 1 and the continuous positive airway pressure device of claim 10, but Bath does not teach a pressure senor provided in the fan case to detect pressure of gas discharged from the fan unit.
However, Truitt teaches a fluid control device (Fig. 3, Fig. 4, Col. 3: lines 47-64) comprising:
a suction port (Fig. 4: 86);
an exhaust port (Fig. 5: 90, Col. 5: lines 27-18);
a fan unit (Col. 5: lines 1-5) including a fan (Fig. 4: 52) and a fan case (fig. 4: 12) which the fan is housed (Fig. 5: 12);
a controller to control driving of the fan (Controller 38, Col. 2: lines 38-45);
further comprising a pressure sensor provided in the fan case to detect pressure of gas discharged from the fan unit. (Fig. 3: 22)
It would have been obvious to a person of ordinary skill in the art to have modified Bath to include the pressure sensor in fan case to detect pressure of gas discharged from the fan unit since this can be used to estimate the pressure at the patient and can be used for controlling operation of the pressure support system, monitoring the operation or monitoring the patient. (Col. 5: lines 1-20)

Response to Arguments
Applicant argues that Truitt does not teach wherein the fluid control device is configured such that when the fan is driven gas is fed from the suction port through the first air blowing chamber and into the second air blowing chamber, and the gas is suctioned from inside the second air blowing chamber into the fan unit. However, Bath clearly teaches wherein the air flows from the first chamber into the second chamber and then into the blower. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785